ON REHEARING
PER CURIAM.
In their application for rehearing, defendants allege that they filed an answer to plaintiffs’ appeal to the Court of Appeal. They attach a copy of that answer. Thus, it appears that the statement in our opinion that defendants did not appeal is in error.
Actually whether defendants had or hád not appealed the portion of the judgments adverse to them, i. e., upholding validity of the judgment ordering the partition and denying their motion for a new trial with respect thereto, the finality of such judgment in either event would have succeeded the partition sale. [Considering that defendants had appealed, by way of answer to plaintiffs’ appeal, that portion did not become final until after the unfavorable judgment in the Court of Appeal.]
The sale we find valid even though made under a writ of process prematurely issued was one which preceded defendants’ rule and judgment thereon.
Contrary to the not unreasonable inference which might be gleaned from our opinion, the reasons for our holding are thus unaffected by defendants’ appeal (or non appeal) and our erroneous observation that defendant did not appeal the post sale judgment on rule did not affect the result in this case.